United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            ___________

            No. 03-2303
            ___________

JHP & Associates, LLC, doing            *
business as Metta Electric,             *
                                        *
            Petitioner,                 *
                                        *
    v.                                  *
                                        *
National Labor Relations Board,         *
                                        *
          Respondent.                   *
______________________                  *
                                        *
Local 1, International Brotherhood of   *
Electrical Workers, AFL-CIO,            *
                                        *
            Intervenor on Appeal.       *

            ___________
                                            On Petition for Review of an
            No. 03-2549                     Order of the National Labor
            ___________                     Relations Board.

JHP & Associates, LLC, doing            *
business as Metta Electric,             *
                                        *
            Respondent,                 *
                                        *
    v.                                  *
                                        *
National Labor Relations Board,         *
                                        *
            Petitioner.                 *
                                   ___________

                             Submitted: November 17, 2003
                                Filed: March 16, 2004
                                 ___________

Before RILEY, RICHARD S. ARNOLD, and MELLOY, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

       JHP & Associates, LLC, doing business as Metta Electric (Metta), petitions this
court to review and set aside portions of a decision and order of the National Labor
Relations Board (Board). The Board’s General Counsel (General Counsel) has cross-
applied for enforcement of the Board’s order. We grant, in part, the General
Counsel’s application for enforcement of the Board’s order.

I.    BACKGROUND
      Metta, a small electrical contractor in Missouri routinely employing nine to
twelve people, is owned by Steve and Kim Tunze, husband and wife. In early
September 1999, a Metta employee began talking with fellow employees about
unionizing the company. The Tunzes did not want their employees to unionize.

       On September 14, 1999, Mr. Tunze met with Michael P. Thomson (Thomson)
as part of a scheduled employee evaluation. Thomson was the second employee
Metta hired, Metta’s most senior employee at the time, and Metta’s highest-paid
employee. Mr. Tunze met with Thomson to discuss money issues, review Thomson’s
performance, explain newly established job descriptions, and discuss their
relationship, which Mr. Tunze characterized as the most important reason for the
meeting. Mr. Tunze told Thomson his productivity appeared to be slipping, his
current assignment seemed to be taking too long, and his salary would be reduced to
conform to his new job description. At the end of the meeting, Mr. Tunze said he still



                                         -2-
had confidence in Thomson’s ability, Thomson was “very much a part” of Metta’s
plans, and Thomson was a valued employee Metta wanted to retain.

        On September 15, Metta employee Matt Stewart (Stewart) told the Tunzes five
of their nine employees, including Thomson, were union supporters. Stewart testified
that, in response, Mrs. Tunze made a list of the nine employees, and Stewart told Mrs.
Tunze the list included five union supporters and four non-union supporters.

      On September 16, Mr. Tunze discharged Thomson, informing him “it just
wasn’t working out.” Mr. Tunze then informed the remaining employees he
discharged Thomson for poor productivity. When contesting Thomson’s claim for
unemployment benefits, Metta stated it discharged Thomson because of his
“unsatisfactory job performance and poor productivity,” and because Thomson was
“displeased about change and caused discord among other employees.” When
responding to the General Counsel during its investigation, Mrs. Tunze characterized
Thomson as a “very disgruntled employee” who was “going to affect the productivity
and moral[e] of all the other employees because of his display of negative actions.”

       Between November 1999 and January 2000, Metta conducted an anti-union
campaign. On December 9, 1999, Mr. Tunze told his employees Metta would “do
anything legally and by any other means to remain an open shop.” On January 10,
2000, Local 1 of the International Brotherhood of Electrical Workers (Union) filed
unfair labor practice charges against Metta for firing Thomson and unilaterally
increasing pay for certain employees. On February 18, the Union won a
representation vote; on February 28, the Union was certified as the bargaining
representative of Metta’s employees. On March 9, Metta unilaterally changed certain
terms and conditions of employment without bargaining with the Union. On March
10, the Union objected and requested that Metta bargain. Five days later, the Union
went on strike based on Metta’s failure to bargain and the unilateral changes. Metta
hired replacement employees, and the Union found replacement work for its striking
members. On April 5, the Union asked Metta for the names, home addresses, and

                                         -3-
home telephone numbers of Metta’s replacement employees. Metta refused to
provide the requested information.

      Based on the Union’s unfair labor practice charges, the General Counsel issued
a complaint against Metta for violating (1) section 8(a)(1) of the National Labor
Relations Act (NLRA) by interrogating and threatening employees, (2) sections
8(a)(1) and 8(a)(3) by discharging Thomson, (3) section 8(a)(5) by making unilateral
changes to the terms of employment, and (4) section 8(a)(5) by failing to provide the
Union with the requested information. Metta asserted no unfair labor practice
charges against the Union. Attempting to bypass a hearing by submitting the case to
the Board on record evidence only, the parties offered a joint stipulation of facts,
which contained the following stipulations: “13. About September 16, 1999, [Metta]
terminated [Thomson]. 14. [Metta] was motivated, in part, to engage in the conduct
described above in paragraph 13 because [Metta] believed [Thomson] joined the
Union and engaged in concerted activities, and to discourage employees from
engaging in these activities.” The Board rejected the stipulation for purposes of
deciding the case without a hearing, “because it contains ambiguities that may prevent
resolution of the dispute.” Specifically, the Board recognized paragraph 14 stated
Metta was motivated, in part, to discharge Thomson because Metta believed Thomson
had engaged in union activities, but noted the stipulation was “silent as to whether
Thomson would have been discharged even in the absence of [Metta]’s belief that he
engaged in union activities.”

        An administrative law judge (ALJ) held a hearing on the charges, and found
Metta had violated the NLRA as the General Counsel alleged. In reaching his
decision, the ALJ relied, in part, on the unambiguous portions of the stipulation of
facts, as well as live testimony.1 The General Counsel did not call Thomson to testify


      1
        Metta contends the stipulation of facts is irrelevant, because the Board rejected
the stipulation in the first instance. We reject Metta’s contention. The Board based
its decision, in part, on the stipulation of facts, which was attached to the parties’

                                          -4-
at the hearing, even though he was available. Affirming the ALJ’s rulings, findings
and conclusions, the Board adopted the ALJ’s recommended order. Metta petitions
this court for review of the Board’s order, asking us to set aside the findings that
Metta violated (1) sections 8(a)(1) and 8(a)(3) by discharging Thomson, and (2)
section 8(a)(5) by not providing the Union with the names, home addresses, and home
telephone numbers of the replacement employees. The General Counsel cross-applies
for enforcement of the Board’s order.

II.      DISCUSSION
         A.     Overview
         Section 7 of the NLRA provides employees certain rights: “Employees shall
have the right to self-organization, to form, join, or assist labor organizations, to
bargain collectively through representatives of their own choosing, and to engage in
other concerted activities for the purpose of collective bargaining or other mutual aid
or protection.” 29 U.S.C. § 157 (2000). Section 8(a) contains unfair labor practices
applicable to employers: “It shall be an unfair labor practice for an employer– (1) to
interfere with, restrain, or coerce employees in the exercise of [their section 7] rights;
. . . (3) [to] discriminat[e] in regard to hire or tenure of employment or any term or
condition of employment to encourage or discourage membership in any labor
organization; . . . [and] (5) to refuse to bargain collectively with the representatives
of his employees.” Id. § 158(a).

      The Board’s factual findings are conclusive if substantial evidence supports
them. Id. § 160(e)-(f). Thus, we will enforce the Board’s order “so long as the Board



motion to transfer the proceedings to the Board, and which was admitted at the
hearing without objection. The ALJ properly relied on the unambiguous stipulated
facts, including Metta’s admission it was motivated, in part, to discharge Thomson
because of his union activities and to discourage employees from engaging in union
activities. Metta’s admission is not vague and goes to the heart of the discriminatory
discharge issue.

                                           -5-
has correctly applied the law and substantial evidence in the record supports its
findings.” New World Communications v. NLRB, 232 F.3d 943, 945 (8th Cir. 2000).

      B.     Adverse Inference Rule
             1.      Discriminatory Discharge
       An employer violates sections 8(a)(1) and 8(a)(3) of the NLRA when the
employer (1) discharges an employee for engaging in, or even for mistakenly
believing an employee is engaging in, protected union activity or (2) discourages
other employees from engaging in union activity. See JCR Hotel, Inc. v. NLRB, 342
F.3d 837, 840 (8th Cir. 2003); Wilson Trophy Co. v. NLRB, 989 F.2d 1502, 1510
(8th Cir. 1993). Relying on NLRB v. MDI Commercial Services, 175 F.3d 621 (8th
Cir. 1999), Metta argues the General Counsel’s failure to have Thomson testify at the
hearing is fatal to its claim that Metta’s discharge of Thomson violated the NLRA.
Metta contends the Board failed to follow the adverse inference rule discussed in
MDI Commercial Services. According to Metta, the adverse inference rule required
the Board to infer Thomson’s testimony would have supported Metta’s reasons for
discharging Thomson, precluding a finding that Metta had violated the NLRA.

       Metta hitches its entire adverse inference argument to MDI Commercial
Services, but that decision cannot pull the load. Although it may appear from MDI
Commercial Services that the adverse inference rule is mandatory in all cases where
a potential material witness is within the General Counsel’s control, that has never
been our holding and is not today. In Rockingham Machine-Lunex Co. v. NLRB,
665 F.2d 303, 305 (8th Cir. 1981), our court stated “[t]he adverse inference rule is an
important one that should be applied by the Board whenever it is appropriate.” We
then announced “[t]he rule permits an adverse inference to be drawn; it does not
create a conclusive presumption against the party failing to call the witness.” Id.
(emphasis added).

     In MDI Commercial Services, 175 F.3d at 627-28, the material issue in dispute
was whether the employer discharged the employee or whether the employee quit.

                                         -6-
Because the General Counsel failed to call the employee, who possessed vital answers
to critical questions surrounding the discharge-quit issue, we determined the failure
to call this employee to testify required the Board to draw an adverse inference
against the General Counsel. Id. at 628 (citing Rockingham Machine-Lunex Co., 665
F.2d at 304-05). In addition to the adverse inference, we also recognized the
employee testified in state unemployment compensation proceedings, which
concluded the employee quit. Id. This independent evidence, along with
corroborating testimony from other witnesses, supported the adverse inference drawn
from the General Counsel’s failure to call the employee who was a “most critical”
witness. Id. Based on the facts of that case, an adverse inference was not only
permitted, but required.

      A fair reading of our caselaw, both before and after MDI Commercial Services,
does not substantiate Metta’s claim that the Board was required to draw an adverse
inference against the General Counsel for failing to call Thomson as a witness. See
New World Communications, 232 F.3d at 946 (recognizing that, despite the language
used in MDI Commercial Services, 175 F.3d at 628, the adverse inference rule is
generally permissive, citing Rockingham Machine-Lunex Co., 665 F.2d at 305). The
Board, as the factfinder, was free to reject the adverse inference rule if the facts
warranted such a rejection.

       The adverse inference rule requires the missing witness’s testimony be relevant
and significant. Thomson’s testimony was hardly relevant and was not significant in
determining Metta’s motive for discharging him. In the stipulation of facts, Metta
candidly admitted it was motivated, in part, to discharge Thomson for his union
activities and to discourage other employees from engaging in union activity.
However, Metta argued it would have discharged Thomson regardless of that anti-
union sentiment. Thus, the Board was confronted with a mixed motive case,
requiring it to determine whether Metta would have discharged Thomson absent
Metta’s belief Thomson had engaged in protected union activity. As such, the Board
was not concerned with Thomson’s testimony. The hearing focused on Metta’s

                                         -7-
motivation, outside of its anti-union animus, for discharging Thomson. Thomson
would have been unable to testify as to Metta’s motivation for discharging him. Even
if Thomson had testified he was anti-union, lazy and worthy of discharge, Metta
could still have erroneously perceived Thomson to be pro-union and a threat to the
non-union company, discharging Thomson in violation of the NLRA. See Concepts
& Designs, Inc. v. NLRB, 101 F.3d 1243, 1244 (8th Cir. 1996) (“Motivation is a
question of fact that may be inferred from both direct and circumstantial evidence.”).
Thus, the Board was not required to apply the adverse inference rule to Metta’s
motivation for discharging Thomson.

      Although Metta gave non-discriminatory reasons for discharging Thomson, the
ALJ found those reasons pretextual to disguise the true motivation for Thomson’s
discharge–his perceived union support. In making such a finding, the ALJ deemed
Mrs. Tunze’s testimony incredible, stating she was not candid or forthright. When
determining whether the Board’s decision is supported by substantial evidence, we
afford great deference to the ALJ’s credibility determinations. Wright Elec., Inc. v.
NLRB, 200 F.3d 1162, 1166 (8th Cir. 2000); Golden Eagle Spotting Co. v. Brewery
Drivers & Helpers, Local Union 133, 93 F.3d 468, 471 (8th Cir. 1996) (“We will not
overturn Board findings that are based on credibility determinations unless those
findings shock the conscience.”).

       When Mrs. Tunze’s testimony is discounted, Metta’s defense falters. The
stipulation demonstrates Metta discharged Thomson, at least in part, to send an anti-
union message to its employees. Metta was clearly an anti-union employer trying to
remain union-free. This fact is supported by the uncontested findings Metta
committed unfair labor practices, and by Metta’s anti-union campaign, including its
announcement it would “do anything legally and by any other means to remain an
open shop.” After the ALJ found Mrs. Tunze’s testimony incredible, we are left with
a record showing Mr. Tunze evaluated Thomson and indicated he was a valuable
employee who was very much a part of Metta’s future. Within a day after discovering
Thomson was a union supporter, Metta discharged Thomson. Then, over the ensuing

                                         -8-
months, Metta provided inconsistent reasons for the discharge–reasons the ALJ
specifically rejected.

      When conflicting evidence is presented to the Board, “we may not preempt ‘the
Board’s choice between two fairly conflicting views’ of that evidence.” See MDI
Commercial Services, 175 F.3d at 626 (quoting Universal Camera Corp. v. NLRB,
340 U.S. 474, 488 (1951)). Concluding substantial evidence in the record supports
the Board’s finding of discriminatory discharge, we grant enforcement of the Board’s
order on this issue.

             2.     Reinstatement Offer
       Metta contends it unconditionally offered reinstatement to Thomson on May
4, 2000, and paid him back pay.2 Metta argues the adverse inference rule required the
Board to infer Thomson was offered reinstatement, because Thomson did not testify
at the hearing. Although this scenario tracks circumstances where the adverse
inference rule may be applied, see MDI Commercial Servs., 175 F.3d at 628
(requiring application of adverse inference rule when absent witness under General
Counsel’s control possesses critical testimony), the Board has not yet decided the
reinstatement issue. Instead, the Board postponed ruling on the issues of
reinstatement and back pay until the compliance phase of these proceedings. As we
have nothing to review, enforce, or set aside relating to reinstatement and back pay,
we cannot provide the relief Metta seeks.

      C.    Information Request
      At the hearing, a Union representative testified he needed the names, home
addresses, and home telephone numbers of the strike replacement employees to
contact them to determine their bargaining goals. Metta contends it refused the
Union’s request for this information because the request was nothing more than an


      2
      This evidence was contained in the same stipulation of facts which Metta
contends is irrelevant when discussing Metta’s reasons for discharging Thomson.

                                        -9-
attempt to strip Metta of its employees and drive it out of business. Finding Metta
violated sections 8(a)(1) and 8(a)(5) of the NLRA by withholding the requested
information, the Board ordered Metta to provide the Union the names, addresses, and
telephone numbers of all replacement employees.

       It is well settled an employer has a general obligation to provide information
necessary for an elected union to properly perform its duties. NLRB v. Acme Indus.
Co., 385 U.S. 432, 435-36 (1967). A failure to provide this necessary information
violates sections 8(a)(1) and 8(a)(5) of the NLRA. Procter & Gamble Mfg. Co. v.
NLRB, 603 F.2d 1310, 1315 (8th Cir. 1979). However, “the employer’s duty to
supply information turns on the circumstances of the particular case.” Grinnell Fire
Prot. Sys. Co. v. NLRB, 272 F.3d 1028, 1029 (8th Cir. 2001) (citing Detroit Edison
Co. v. NLRB, 440 U.S. 301, 314 (1979)). An employer may withhold relevant
information “when the interest in confidentiality outweighs the union’s need for the
information.” Id. Our court has recognized “employees do not have an extreme
privacy interest in their names, which are commonly known in the workplace, but
have a greater privacy interest in protecting the location of their homes, even though
there is no evidence of threats of violence.” Id. at 1030; see also Chicago Tribune
Co. v. NLRB, 79 F.3d 604, 607-08 (7th Cir. 1996) (holding employer was required
to provide the names of replacement employees, but not their home addresses,
because of safety concerns, privacy rights and the union’s ability to communicate
with the employees through alternative means).

       The particular facts of this case do not show a compelling need for the Union
to obtain the strike replacement employees’ home addresses and telephone numbers.
The record shows a routine request for this information so the Union can understand
the bargaining goals of the strike replacement employees. Recognizing these
replacement employees diminished the impact of the Union-initiated strike, we
conclude the Union has not shown a compelling need for this confidential
information.


                                        -10-
       Without the Union making a greater showing of need for the employees’ home
addresses and telephone numbers, we will not require disclosure of this personal and
confidential information. We have no doubt the Union, armed only with the names
of the strike replacement employees, will have enough information to contact those
employees should the Union deem it necessary to talk to or to represent the strike
replacement employees.3 We conclude Metta committed an unfair labor practice by
refusing to provide the Union with the names of the strike replacement employees;
however, Metta did not commit an unfair labor practice by refusing to provide the
Union with these employees’ home addresses and home telephone numbers.

       D.    Enforcement of Uncontested Issues
       The General Counsel seeks summary enforcement of the portions of the
Board’s order unchallenged by Metta on appeal. Metta has not disputed the Board’s
entitlement to such enforcement. Therefore, we summarily enforce the unchallenged
portions of the Board’s order. See Golden Eagle Spotting Co., 93 F.3d at 471.

III.   CONCLUSION
       For the reasons discussed, we grant the General Counsel’s application for
enforcement of the Board’s order, with the exception of the portion of the order
requiring Metta to disclose the home addresses and home telephone numbers of the
strike replacement employees.
                       ______________________________




       3
       We realize Metta never specifically argued confidentiality requires non-
disclosure of the requested information. The confidentiality of strike replacement
employees’ home addresses and home telephone numbers should always be a factor
to weigh against a union’s need for such information.

                                       -11-